Appellant was convicted upon an indictment containing two counts, one charging the unlawful sale of intoxicating liquor, and one the possession of intoxicating liquor for the purpose of sale, and his punishment assessed at confinement in the penitentiary for one year.
It will be necessary to order a dismissal of this appeal because no final judgment is shown. The sentence is the final judgment and no appeal will lie to this court from a conviction for a felony, save where the death penalty may have been assessed, until after sentence has been pronounced. See Art. 856, C.C.P., and many cases collated thereunder in Vernon's Crim. Stat., Vol. 2, p. 851; also notes *Page 94 
under the same article in Vernon's Civil  Crim. Stat., 1922 Supplement.
There appears in the transcript and immediately following the judgment a recital that appellant "had been duly and legally convicted of the offense of violating the prohibition laws of the State of Texas, and his punishment therefor having been assessed and adjudged at confinement in the penitentiary for one year, and he having, on the 2nd day of February, A.D., 1923, by said Court, been sentenced in due form of law in accordance with said conviction." The foregoing recital is upon its face an incomplete statement and will not suffice for the sentence if, in fact, sentence was ever pronounced.
For the reason stated the appeal must be dismissed, and it is so ordered.
Dismissed.
                          ON REHEARING.                         April 9, 1924.